Citation Nr: 1014135	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder to include a major depressive disorder.  

2.	Entitlement to an increased disability evaluation for 
service-connected hearing loss, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1944 to December 
1947.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.      

The Board notes that in a March 2008 statement of record, the 
Veteran disputed findings noted in January and February 2008 
letters regarding overpayment of pension benefits from the RO 
in St. Paul, Minnesota.  The Board finds that a Statement of 
the Case (SOC) addressing this issue should be delivered to 
the Veteran in response.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Moreover, the Board finds additional 
development necessary with regard to the Veteran's claim for 
service connection for a major depressive disorder.  These 
issues are further addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	On December 5, 2006, the Veteran had Level V hearing in 
his right ear, and Level III hearing in his left ear. 

2.	On February 3, 2007, the Veteran had Level IV hearing in 
his right ear, and Level V hearing in his left ear.  

3.	On January 2, 2008, the Veteran had Level VIII hearing in 
each ear.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss had not been met 
prior to January 2, 2008.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

2.	From January 2, 2008, the criteria for a 50 percent rating 
for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters to the Veteran dated between November 2006 and 
December 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In 
these letters, VA informed the Veteran of the evidence needed 
to substantiate his claim, and of the elements of his claim.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claim.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided initial 
notification to the Veteran prior to the rating decision on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Claim for Increased Rating for Hearing Loss

On November 3, 2006, the Veteran claimed service connection 
for bilateral hearing loss.  In the February 2007 rating 
decision on appeal, the RO granted the Veteran's claim and 
assigned a 10 percent evaluation effective the date of claim.  
The Veteran appealed the assigned disability rating.  

In this matter the Board will review the medical evidence and 
applicable statutory and regulatory authority to determine 
whether a higher rating has been warranted at any time since 
the Veteran filed his claim for service connection in 
November 2006.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The record indicates that, since the Veteran's November 2006 
service connection claim for hearing loss, the Veteran has 
undergone two VA audiological examinations - on February 3, 
2007 and on January 2, 2008.  The Veteran also underwent a 
private audiology examination on December 5, 2006.  

The December 2006 private examination indicated compensable 
hearing loss at 10 percent disabling.  See 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII (Diagnostic Code 6100).  That 
examination showed that the Veteran's right ear had 72 
percent speech recognition.  Decibel loss (dB) at 1000 Hertz 
(Hz) was 35dB, with a 65dB loss at 2000, a 75dB loss at 3000, 
and a 80dB loss at 4000.  The average decibel loss for the 
right ear was 64 decibels.  

The December 2006 private examination showed that the 
Veteran's left ear had 84 percent speech recognition.  
Decibel loss at 1000 Hz was 40dB, with a 80dB loss at 2000, a 
85dB loss at 3000, and a 85dB loss at 4000.  The average 
decibel loss for the left ear was 73 decibels.  

The December 2006 private examination results yielded Level V 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear.  That level of hearing warranted a 10 
percent evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, 
VIa, VII, Diagnostic Code 6100.  

The February 2007 VA examination also indicated compensable 
hearing loss at 10 percent disabling.  See 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII (Diagnostic Code 6100).  That 
examination showed that the Veteran's right ear had 78 
percent speech recognition.  Decibel loss at 1000 Hz was 
40dB, with a 55dB loss at 2000, a 70dB loss at 3000, and a 
70dB loss at 4000.  The average decibel loss for the right 
ear was 59 decibels.  

The February 2007 VA examination showed that the Veteran's 
left ear had 72 percent speech recognition.  Decibel loss at 
1000 Hz was 45dB, with a 55dB loss at 2000, a 70dB loss at 
3000, and a 70dB loss at 4000.  The average decibel loss for 
the left ear was 60 decibels.  

The February 2007 VA examination results yielded Level IV 
hearing acuity in the right ear and Level V hearing acuity in 
the left ear.  That level of hearing warranted a 10 percent 
evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII, Diagnostic Code 6100.  

By contrast, the January 2, 2008 VA examination indicated 
that a higher rating has been warranted here.  See 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 6100).  
That examination showed that the Veteran's right ear had 
"poor" speech recognition at 48 percent.  Decibel loss at 
1000 Hz was 40dB, with a 60dB loss at 2000, a 75dB loss at 
3000, and a 70dB loss at 4000.  The average decibel loss for 
the right ear was 61 decibels.  

The January 2008 VA examination showed that the Veteran's 
left ear had 48 percent speech recognition as well.  Decibel 
loss at 1000 Hz was 40dB, with a 50dB loss at 2000, a 65dB 
loss at 3000, and a 65dB loss at 4000.  The average decibel 
loss for the left ear was 55 decibels.  

The January 2008 VA examination results yielded Level VIII 
hearing acuity in each ear.  That level of hearing warrants a 
50 percent evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIa, VII, Diagnostic Code 6100.  

With regard to the January 2008 test results, the Board notes 
the RO's comments in the July 2008 Supplemental Statement of 
the Case (SSOC), indicating that these particular test 
results could not be used in rating the Veteran as the speech 
recognition aspect of the examination was not performed in 
accordance with the Maryland Consonant-Nucleus-Consonant 
(CNC) speech recognition test.

Under 38 C.F.R. § 4.85, it is required that VA hearing 
evaluations "be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test."  38 C.F.R. § 
4.85(a).  The code further provides that ratings based solely 
on puretone threshold averages, without speech discrimination 
scores, are only permitted where the hearing examiner 
certified that the use of a controlled speech discrimination 
test is not appropriate.  See 38 C.F.R. § 4.85(c).

Based on this authority, the RO is correct in noting that 
Maryland CNC test results must be relied upon in a case such 
as this one - there is no indication in the record that a 
hearing examiner has certified that such a test would be 
inappropriate here.  See Lendenmann, supra.  However, the 
Board finds no indication of noncompliance with 38 C.F.R. 
§ 4.85 on the face of the January 2008 examination report.  
The report indicates that the exam was conducted by an 
audiologist.  The report notes percentage scores under the 
heading "speech recognition."  The report notes "CNC" to 
the right of the scores.  And the speech recognition scores, 
which are low, are specifically described by the examiner as 
"poor."  So, while the report does not specifically state 
that the audiologist-examiner is state licensed, or that the 
Maryland CNC test was used, the report does not indicate that 
the audiologist is not state licensed, or that the Maryland 
CNC test was not used.  Moreover, as the audiologist is a VA 
audiologist who conducted a VA audiology examination, the 
Board will presume, in the absence of evidence to the 
contrary, that the examination was conducted pursuant to VA 
guidelines under 38 C.F.R. § 4.85.  Any doubt regarding the 
legitimacy of the January 2008 examination results will of 
course inure to the benefit of the Veteran here.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As such, based on each of the examination reports in the 
claims file, the Board finds unwarranted a rating in excess 
of 10 percent prior to January 2, 2008.  But since then, the 
Board finds a 50 percent rating warranted for the Veteran's 
hearing loss.  This increase to 50 percent is based on the 
scores reported in the claims file reflecting the January 
2008 VA examination results, the severity of which are 
supported by the examiner's description of the Veteran's 
speech recognition as "poor."  See Lendenmann and 
Fenderson, both supra.  Any claim for an additional increase 
beyond that awarded here is denied, however.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds an extra-schedular rating 
unwarranted here.  Application of the regular schedular 
standards is found practicable in this matter.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.	Entitlement to an increased disability evaluation for 
service-connected hearing loss is denied prior to January 2, 
2008.      

2.	Entitlement to a 50 percent disability evaluation, for 
service-connected hearing loss, is granted from January 2, 
2008, subject to the laws and regulations governing the 
payment of monetary benefits.          


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

With regard to the Veteran's service connection claim for a 
major depressive disorder, the Board finds additional 
development warranted.  In deciding whether this disorder 
relates to service, the Board would find useful the Veteran's 
service personnel records.  The Board is particularly 
interested in service personnel records which pertain to the 
summary court martial the Veteran underwent just prior to his 
discharge from service in 1947.  

Moreover, as indicated, a SOC is due in this matter with 
regard to the Veteran's disagreement with the findings in the 
January and February 2008 letters regarding overpayment of VA 
pension benefits.  See Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
Veteran's service personnel records, 
particularly any records that pertain to 
the summary court martial that led to his 
discharge from service in 1947.   

2.  The RO should then readjudicate the 
issue regarding service connection for 
a major depressive disorder.  If the 
determination remains unfavorable to 
the Veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

3.  With regard to the issue regarding 
overpayment of pension benefits (as noted 
in the January and February 2008 letters 
to the Veteran), the RO should issue a 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


